OPINION — AG — **** COMMUNITY JUNIOR COLLEGES — NOT POLITICAL SUBDIVISION OF STATE **** COMMUNITY JUNIOR COLLEGES ESTABLISHED PURSUANT TO 70 Ohio St. 1971 4401-4418 [70-4401] — [70-4418] ARE TO BE CONSIDERED POLITICAL SUBDIVISION OF THE STATE OF OKLAHOMA AND, THEREFORE, MAY ELECT TO BECOME PARTICIPATING MEMBERS UNDER THE OKLAHOMA EMPLOYMENT SECURITY ACT. CITE: 40 Ohio St. 1971 238 [40-238], 70 Ohio St. 1971 4405 [70-4405], 70 Ohio St. 1971 4407 [70-4407], 70 Ohio St. 1971 4412 [70-4412] (LARRY L. FRENCH)